         Case 2:20-cv-11724-CAS-KS Document 39 Filed 08/02/21 Page 1 of 2 Page ID #:182



                   1
                   2
                                                                                               JS-6
                   3
                   4
                   5
                   6
                   7
                   8                         UNITED STATES DISTRICT COURT
                   9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
              10                                     WESTERN DIVISION
              11
              12       MEDICA SCIENTIA INNOVATION                 CASE NO.: 2:20-cv-11724-CAS-KSx
                       RESEARCH S.L.,
              13
                                       Plaintiff,                 ORDER ENTERING JUDGMENT
              14                                                  PURSUANT TO FRCP 68
                            v.
              15
                       PUMA BIOTECHNOLOGY, INC.,
              16       and DOES 1 through 10, inclusive,
              17                       Defendants.
              18
              19                                    ENTRY OF JUDGMENT
              20            Upon consideration of Defendant Puma Biotechnology, Inc.’s (“Defendant”)
              21 Offer of Judgment to Plaintiff Medica Scientia Innovation Research, S.L.
              22 (“Plaintiff”) and Plaintiff’s timely notice of acceptance of the Offer of Judgment,
              23 and pursuant to Federal Rule of Civil Procedure 68(a), the Court hereby enters
              24 judgment in favor of Plaintiff Medica Scientia Innovation Research S.L. and against
              25 Defendant Puma Biotechnology, Inc. as follows:
              26                 1. Judgment is entered in favor of Plaintiff in the amount of eighty-
              27                    thousand dollars ($80,000);
              28                 2. Each party shall bear its own attorney’s fees and costs.
ATTORNEYS AT LAW
 ORANGE COUNTY                                                    1
         Case 2:20-cv-11724-CAS-KS Document 39 Filed 08/02/21 Page 2 of 2 Page ID #:183



                   1            The Court also dismisses any claims against all unidentified Doe Defendants.
                   2 Accordingly, the Court vacates all pending dates and removes this matter from the
                   3 Court’s calendar.
                   4            IT IS SO ORDERED
                   5
                   6 Dated: August 2, 2021
                   7                                                       Hon. Christina A. Snyder
                   8                                                       United States District Judge

                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                       US-DOCS\125200580.1                             NOTICE OF PLAINTIFF MEDSIR’S ACCEPTANCE OF  048623-
ATTORNEYS AT LAW
 ORANGE COUNTY                                                     2                                                  0031
                                                                                               RULE 68 OFFER OF JUDGMENT
